TECHNICAL REPORT UPDATE ON EXPLORATION ACTIVITIES (November 2008 to April 2009) OF THE PHOENIX GOLD PROJECT (NTS 52N/04), RED LAKE, ONTARIO FOR RUBICON MINERALS CORPORATION prepared by Robert Thomas, M.A., CPG Independent Consultant and Michael W. Kociumbas, B.Sc., P.Geo. Senior Geologist and Vice-President Watt, Griffis and McOuat Limited TABLE OF CONTENTS 1. SUMMARY 2. INTRODUCTION AND TERMS OF REFERENCE 2.1 INTRODUCTION 2.2 TERMS OF REFERENCE 2.3 SOURCES OF INFORMATION 2.4 UNITS AND CURRENCY 3. RELIANCE ON OTHER EXPERTS 4. PROPERTY DESCRIPTION AND LOCATION 4.1 LOCATION AND OWNERSHIP 4.2 RUBICON OBLIGATIONS ON LICENSES OF OCCUPATION AND MINING LEASE 4.3 RUBICON OBLIGATIONS ON PATENTED CLAIMS 5. ACCESS, CLIMATE, LOCAL RESOURCES, INFRASTRUCTUREAND PHYSIOGRAPHY 5.1 ACCESS 5.2 CLIMATE 5.3 LOCAL RESOURCES AND INFRASTRUCTURE 5.4 PHYSIOGRAPHY 6. HISTORY 6.1 HISTORICAL GOLD RESOURCE ESTIMATES 7. GEOLOGICAL SETTING 7.1 REGIONAL GEOLOGY 7.2 PROPERTY GEOLOGY 8. DEPOSIT TYPES 8.1 GROUP 1 DEPOSITS (MAFIC VOLCANIC HOSTED) 8.2 GROUP 2 DEPOSITS (FELSIC INTRUSIVE HOSTED) 8.3 GROUP 3 DEPOSITS (STRATABOUND) 8.4 TARGET GOLD DEPOSIT GROUPS 9. MINERALIZATION 9.1 BANDED IRON FORMATION - CHERT TABLE OF CONTENTS (continued) 9.2 SULPHIDE BRECCIA VEINS 9.3 C-ZONE TYPE 9.4 SHEARED BIOTITE-ARSENOPYRITE ZONES 9.5 DISSEMINATED ARSENOPYRITE REPLACEMENT ZONES 9.6 CARBONATE ALTERED ZONES (CARZ) 9.7 F2 ZONE TYPES 10. EXPLORATION 10.1 2002 EXPLORATION PROGRAM 10.2 2003 EXPLORATION PROGRAM 10.3 2004 EXPLORATION PROGRAM 10.4 2005 EXPLORATION PROGRAM 10.5 2006 EXPLORATION PROGRAM 10.6 2007 EXPLORATION PROGRAM 10.7 2008 EXPLORATION PROGRAM 10.8 2009 EXPLORATION PROGRAM 11. DRILLING 11.1 2002 TO 2 11.2 2006 DIAMOND DRILLING PROGRAM 11.3 2007 DIAMOND DRILLING PROGRAM 11.4 2008 DIAMOND DRILLING PROGRAM 11.5 2009 DIAMOND DRILLING PROGRAM (F2 ZONE) 12. SAMPLING METHOD AND APPROACH 13. SAMPLE PREPARATION, ANALYSIS AND SECURITY 13.1 SAMPLE PREPARATION 13.2 ASSAY PROCEDURES 14. DATA VERIFICATION 15. ADJACENT PROPERTIES 16. MINERAL PROCESSING AND METALLURGICAL TESTING TABLE OF CONTENTS (continued) 17. MINERAL RESOURCE AND MINERAL RESERVE ESTIMATES 18. OTHER RELEVANT DATA AND INFORMATION 19. INTERPRETATION AND CONCLUSIONS 20. RECOMMENDATIONS 20.1 SURFACE DRILLING PROGRAM 20.2 UNDERGROUND PROGRAM 20.3 RECOMMENDED PROGRAM AND BUDGET CERTIFICATES REFERENCES APPENDICES APPENDIX 1:PHOTOGRAPHS OF DRILL CORE (PLATES 1-6) APPENDIX 2:F2 ZONE SIGNIFICANT ASSAYS (AS OF APRIL 27, 2009) LIST OF TABLES 1. Mining leases – Phoenix Gold Property 2. Licenses of occupation – Phoenix Gold Property 3. Patented claims – Phoenix Gold Property 4. Exploration history of the Phoenix Gold Project 5. Expenditures 1982-1989, Mcfinley Red Lake Mines Ltd. 6. Historic "inferred resources" Phoenix Gold Project 7. Summary of stratigraphy on the Phoenix Gold Project 8. 2006 CARZ trenching program significant gold assays 9. 2006 diamond drilling collar locations 10. 2006 diamond drilling program significant gold assays 11. 2007 diamond drilling collar locations 12. 2007 diamond drilling program significant assays 13. 2008 diamond drilling collar locations (excluding the F2 Zone) 14. 2008 F2 Zone diamond drilling collar locations 15. 2009 F2 Zone diamond drilling collar locations 16. Independent verification analysis 17. Phoenix 2009-10 program and budget, Phases 1 & 2 LIST OF FIGURES 1. Location map 2. Claim Map of Patented Mining Claims, Leases and Licenses of Occupation 3. Mine Infrastructure, McFinley Peninsula 4. 3D Perspective view of 150 and 400 Levels with mineralized zones 5. Geology of the Red Lake Greenstone Belt 6. D1 and D2 Regional Fabrics of Red Lake Greenstone Belt 7. Gold producers in the Red Lake gold camp 8. General geology of the Phoenix Gold Project 9. Rubicon Drillhole Plan 10. 2006 and 2007 diamond drill plan with 2006 trenching (CARZ) 11. CARZ trench geology and gold distribution inppmfrom trench samples 12. CARZ trench geology and structural measurements 13. Airborne magnetic survey with Quantec Titan 24 Survey Lines 14. F2 Zone on Titan 24 Survey Line 5 and 2009 Target Drill Area on Line 50 15. Key Target Drill Areas on the Phoenix Gold Property 16. 2008 diamond drillhole plan 17. 2009 diamond drillhole plan (as of April 27, 2009) 18. F2 Zone composite cross section (as of March 23, 2009) 19. F2 Zone composite long section (as of April 27, 2009) 20. Location of proposed exploration drift to F2 gold system (as of April 27, 2009) 1.SUMMARY This National Instrument 43-101 ("NI 43-101") Technical Report on the Phoenix Gold Project (the "Phoenix Property", “Phoenix Gold Property”, “Project” or "Property"), formerly referred to as the McFinley Gold Property of Rubicon Minerals Corporation ("Rubicon", or "the Company"), has been prepared Watts, Griffis and McOuat Limited ("WGM") and Mr. Robert Thomas, M.A., CPG., with the assistance of Rubicon geological staff.The report has also been prepared to meet Rubicon’s Annual Information Form and Form40-F disclosure requirements.Rubicon has already raised $49,700,930 (Refer to News Releases November 2008 and March 2009) to fund the proposed 2009-2010 exploration program, with most exploration work focusing on exploration and definition diamond drilling of the "F2 Zone", a new gold-bearing zone that was recently discovered during the 2008 winter diamond drill program, located 420m southeast of the existing McFinley Gold Deposit non NI 43-101 compliant inferred resource.This Technical Report summarizes all the Company’s exploration work completed on the Property between November 2008 and April, 2009, after the completion of the last NI 43-101 compliant report issued in January 2009. The Phoenix Gold Property is located in Bateman Township in the Red Lake District of Northwestern Ontario, approximately six kilometres north of the operating Red Lake Gold Mine.It is accessible by an eight kilometre all-weather, gravel road from the town of Cochenour. Rubicon has earned a 100% interest in the Phoenix Gold Project through two separate option agreements made during 2002.The water covered areas of the Property, held as 25 "Licenses of Occupation" and one "Mining Lease", were optioned from Dominion Goldfields Corporation ("DGC") in January 2002.The land portions of the Property, held as 16 Patented Claims, were optioned by agreement in July 2002 which include mining rights and any surface rights held by DGC subsidiary company called 1519369 Ontario Ltd.Collectively, all of these titles are referred to as the "Phoenix Gold Project" and cover an area of approximately 746 ha.The properties are contiguous, have been previously surveyed and are currently in good standing.Rubicon has also secured additional surface rights for the property through a public auction by the Municipality of Red Lake. All titles to the Phoenix Gold Project (Licenses of Occupation, Mining Lease, Mining Patents and Surface Patents) have subsequently been transferred to Rubicon. The Property is underlain by a north-northeast trending, westerly-dipping belt of deformed and intermixed metasediments, mafic volcanics and ultramafic rocks which define the "East Bay Trend".The rocks are Archean in Age and part of the Balmer Sequence.A strong north-northeast trending structural fabric through the area is considered part of the East Bay Deformation Zone ("EBDZ") which extends south into the Cochenour-Willans mine area where it intersects the northwest ''Mine Trend'' of the Red Lake Gold Mine. Extensive gold mineralization within the Red Lake camp has led to the total production of more than 24million ounces of gold (as of December 31, 2007).The Red Lake Gold Mine, which now includes both the former Red Lake Mine and the Campbell Mine, has a historical production of 17million ounces of gold.The past-producing Cochenour Mine (1.2million ounces Au) is located at the intersection of the "Mine Trend" with the EBDZ.Mineralization is well developed in several areas along the EBDZ and includes such gold deposits as McMarmac, Chevron, Abino, McFinley and more recently, Gold Corp-Premier’s GAZ Zone.The McKenzie Island Mine also lies adjacent to the EBDZ near Cochenour.Mineralization within these areas occurs in a variety of stratigraphic, structural and intrusive environments. Surface exploration on the Phoenix Gold Property commenced in the 1920s and continued intermittently up to 1980.Initial underground exploration was conducted in 1956 on the McFinley Peninsula and this area was the focus of continued underground development work during the period 1982-1989 by McFinley
